Exhibit 10.1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

IN RE: PRICELINE.COM, INC.
 SECURITIES LITIGATION

 

 

 

 

This document relates to:

 

 

 

MASTER FILE NO.
3:00CV01884(AVC)

ALL ACTIONS

 

 

 

 

 

STIPULATION AND AGREEMENT OF SETTLEMENT

This Stipulation and Agreement of Settlement (the “Stipulation”) is submitted
pursuant to Rule 23 of the Federal Rules of Civil Procedure.  Subject to the
approval of the Court, this Stipulation is entered into among class
representatives R. Warren Ross, Thomas Linton, and John Anderson (“Class
Plaintiffs”), on behalf of themselves and the “Class” (as defined below) and
Defendants Priceline.com Incorporated. (“Priceline.com”), Jay Walker (“Walker”),
Dan Schulman (“Schulman”), Richard Braddock (“Braddock”) and N. J. Nicholas
(“Nicholas”) (Walker, Schulman, Braddock and Nicholas are collectively referred
to as the “Individual Defendants”) (Priceline.com and the Individual Defendants
are collectively referred to as the “Settling Defendants”), by and through their
respective counsel.

 

WHEREAS:


A.            BEGINNING ON OCTOBER 2, 2000, TWENTY-TWO (22) RELATED PUTATIVE
SECURITIES CLASS ACTIONS — INCLUDING, TWARDY, ET AL V. PRICELINE.COM, INC, ET
AL., NO. 3:00-CV-01884-AVC; WEINGARTEN V. PRICELINE.COM, INC., ET AL., NO.
3:00-CV-01901-DJS; BERDAKINA V. PRICELINE.COM, INC, ET AL., NO.
3:00-CV-01902-DJS; HOWARD GUNTY PLAN V. PRICELINE.COM, INC, ET AL., NO.
3:00-CV-01917-DJS; CERELLI V. PRICELINE.COM INC, ET AL., NO. 3:00-CV-01918-DJS;
MAYER V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-01923-DJS; MAZZO V.
PRICELINE.COM, INC, ET AL., NO. 3:00-


--------------------------------------------------------------------------------



CV-01924-DJS; ANISH V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-01948-DJS;
FIALKOV V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-01954-DJS; ZIA V. PRICELINE.
COM, INC, ET AL., NO. 3:00-CV-01968-DJS; MAZZO V. PRICELINE. COM, INC, ET AL.,
NO. 3:00-CV-01980-DJS; ATKIN V. PRICELINE.COM, INC, ET AL., NO.
3:00-CV-01994-DJS; LICHT V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-02049-DJS;
AYACH, ET AL V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-02062-DJS; LYON V.
PRICELINE.COM, INC, ET AL., NO. 3:00-CV-02066-DJS; KWAN V. PRICELINE.COM, INC,
ET AL., NO. 3:00-CV-02069-DJS; KRIM V. PRICELINE.COM, INC, ET AL., NO.
3:00-CV-02083-DJS; BAZAG V. PRICELINE. COM, INC, ET AL., NO. 3:00-CV-02122-DJS;
BREIER V. PRICELINE.COM, INC, ET AL., NO. 3:00-CV-02146-DJS; CASWELL V.
PRICELINE.COM, INC, ET AL., NO. 3:00-CV-02169-DJS; FARZAM, ET AL V. PRICELINE.
COM, INC, ET AL., NO. 3:00-CV-02176-DJS; KARAS V. PRICELINE.COM INC, ET AL., NO.
3:00-CV-02232-DJS — WERE FILED IN THIS COURT AND WERE SUBSEQUENTLY CONSOLIDATED
UNDER THE ABOVE CAPTION, AND ARE HEREINAFTER REFERRED TO AS THE “ACTION.” THE
COURT APPOINTED LEAD PLAINTIFFS AND APPOINTED SCOTT + SCOTT, LLP, JOHNSON &
PERKINSON AND STULL, STULL & BRODY AS PLAINTIFFS’ LEAD COUNSEL;


B.            THE CONSOLIDATED AMENDED COMPLAINT DATED OCTOBER 29, 2001 (THE
“COMPLAINT”) FILED IN THE ACTION GENERALLY ALLEGES THAT SETTLING DEFENDANTS AND
DELOITTE & TOUCHE LLP (“DELOITTE”), INTER ALIA, ISSUED FALSE AND MISLEADING
PRESS RELEASES AND OTHER STATEMENTS REGARDING PRICELINE.COM’S FINANCIAL
CONDITION AND BUSINESS PROSPECTS DURING THE “CLASS PERIOD” — JANUARY 27, 2000,
THROUGH AND INCLUDING OCTOBER 4, 2000 — IN A SCHEME TO ARTIFICIALLY INFLATE THE
VALUE OF PRICELINE.COM’S SECURITIES;


C.            THE COMPLAINT FURTHER ALLEGES THAT CLASS MEMBERS (AS DEFINED
BELOW) PURCHASED THE SECURITIES OF PRICELINE.COM DURING THE CLASS PERIOD AT
PRICES ARTIFICIALLY INFLATED AS A RESULT OF, INTER ALIA, THE SETTLING
DEFENDANTS’ AND DELOITTE’S DISSEMINATION OF ALLEGEDLY MATERIALLY FALSE AND
MISLEADING STATEMENTS REGARDING PRICELINE.COM IN VIOLATION OF SECTIONS 10(B) AND
20(A) OF THE SECURITIES EXCHANGE ACT OF 1934, AND RULE 10B-5 PROMULGATED
THEREUNDER;


D.            THE SETTLING DEFENDANTS AND DELOITTE MOVED TO DISMISS THE CLAIMS
RAISED IN THE COMPLAINT.  THE COURT, BY MEMORANDUM OF DECISION DATED OCTOBER 7,
2004, DENIED IN PART AND GRANTED IN PART THE SETTLING DEFENDANTS’ MOTION TO
DISMISS AND GRANTED DELOITTE’S MOTION TO DISMISS WITHOUT PREJUDICE.


E.             THE CASE WAS CERTIFIED AS A CLASS ACTION ON APRIL 4, 2006 AND THE
COURT APPOINTED THOMAS LINTON, MARK B. WEISS, MARILYN EGEL, R. WARREN ROSS AND
JOHN ANDERSON AS THE CLASS PLAINTIFFS AND APPOINTED SCOTT + SCOTT, LLP AND
JOHNSON & PERKINSON AS CLASS PLAINTIFFS’

2


--------------------------------------------------------------------------------



COUNSEL.  THE COURT DENIED THE APPOINTMENT OF THE LEISINGER PENSION FUND AS A
CLASS REPRESENTATIVE.


F.             THE SETTLING DEFENDANTS DENY ANY WRONGDOING WHATSOEVER AND THIS
STIPULATION SHALL IN NO EVENT BE CONSTRUED OR DEEMED TO BE EVIDENCE OF OR AN
ADMISSION OR CONCESSION ON THE PART OF ANY SETTLING DEFENDANT WITH RESPECT TO
ANY CLAIM OR OF ANY FAULT OR LIABILITY OR WRONGDOING OR DAMAGE WHATSOEVER, OR
ANY INFIRMITY IN THE DEFENSES THAT THE SETTLING DEFENDANTS HAVE ASSERTED.  THE
PARTIES TO THIS STIPULATION RECOGNIZE THAT THE LITIGATION IS BEING VOLUNTARILY
SETTLED AFTER ADVICE OF COUNSEL, AND THAT THE TERMS OF THE SETTLEMENT ARE FAIR,
ADEQUATE AND REASONABLE.  THIS STIPULATION SHALL NOT BE CONSTRUED OR DEEMED TO
BE A CONCESSION BY ANY PLAINTIFF OR CLASS MEMBER OF ANY INFIRMITY IN THE CLAIMS
ASSERTED IN THE ACTION;


G.            CLASS PLAINTIFFS’ COUNSEL (AS DEFINED BELOW) REPRESENT THAT THEY
HAVE CONDUCTED AN EXTENSIVE INVESTIGATION RELATING TO THE CLAIMS AND THE
UNDERLYING EVENTS AND TRANSACTIONS ALLEGED IN THE COMPLAINT AND THAT CLASS
PLAINTIFFS’ COUNSEL HAVE ANALYZED THE EVIDENCE PRODUCED BY PRICELINE.COM AS WELL
AS NON PARTIES AND HAVE RESEARCHED THE APPLICABLE LAW WITH RESPECT TO THE CLAIMS
OF PLAINTIFFS AND THE CLASS AGAINST THE SETTLING DEFENDANTS AND THE POTENTIAL
DEFENSES THERETO;


H.            OVER THE PAST THREE AND ONE HALF YEARS, WITH THE ASSISTANCE OF
RETIRED UNITED STATES DISTRICT JUDGE NICHOLAS H. POLITAN AND ROBERT A. MEYER,
ESQ., ACTING AS SPECIAL MEDIATORS, PLAINTIFFS, BY THEIR COUNSEL, HAVE CONDUCTED
NUMEROUS DISCUSSIONS AND ARM’S LENGTH NEGOTIATIONS WITH COUNSEL FOR SETTLING
DEFENDANTS OVER THE COURSE OF FOUR EXTENSIVE MEDIATION SESSIONS WITH RESPECT TO
A COMPROMISE AND SETTLEMENT OF THE ACTION AS AGAINST THE SETTLING DEFENDANTS
WITH A VIEW TO SETTLING THE ISSUES IN DISPUTE AND ACHIEVING THE BEST RELIEF
POSSIBLE CONSISTENT WITH THE INTERESTS OF THE CLASS; AND


I.              BASED UPON THEIR INVESTIGATION AND REVIEW AS SET FORTH ABOVE,
PLAINTIFFS AND CLASS PLAINTIFFS’ COUNSEL HAVE CONCLUDED THAT THE TERMS AND
CONDITIONS OF THIS STIPULATION ARE FAIR, REASONABLE AND ADEQUATE TO THE CLASS
MEMBERS, AND IN THEIR BEST INTERESTS, AND HAVE AGREED TO SETTLE THE CLAIMS
RAISED IN THE ACTION PURSUANT TO THE TERMS AND PROVISIONS OF THIS STIPULATION,
AFTER CONSIDERING (A) THE SUBSTANTIAL BENEFITS THAT PLAINTIFFS AND THE MEMBERS
OF THE CLASS WILL RECEIVE FROM SETTLEMENT OF THE ACTION, (B) THE ATTENDANT RISKS
OF LITIGATION, AND (C) THE DESIRABILITY OF PERMITTING THE SETTLEMENT (AS DEFINED
BELOW) TO BE CONSUMMATED AS PROVIDED BY THE TERMS OF THIS STIPULATION.

3


--------------------------------------------------------------------------------


 

NOW THEREFORE, without any admission or concession on the part of Plaintiffs of
any lack of merit of the Action whatsoever, and without any admission or
concession of any liability or wrongdoing or lack of merit in the defenses
whatsoever by the Settling Defendants, it is hereby STIPULATED AND AGREED, by
and among the parties to this Stipulation, through their respective attorneys,
subject to approval of the Court pursuant to Rule 23(e) of the Federal Rules of
Civil Procedure, in consideration of the benefits flowing to the parties hereto
from the Settlement, that all Settled Claims (as defined below) as against the
Released Parties (as defined below) and all Settled Defendants’ Claims (as
defined below) shall be compromised, settled, released and dismissed with
prejudice, upon and subject to the following terms and conditions:

CERTAIN DEFINITIONS


1.             AS USED IN THIS STIPULATION, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


(A)           “AUTHORIZED CLAIMANT” MEANS A CLASS MEMBER WHO SUBMITS A TIMELY
AND VALID PROOF OF CLAIM FORM TO THE CLAIMS ADMINISTRATOR.


(B)           “CLAIMS ADMINISTRATOR” MEANS THE PERSON OR ENTITY APPOINTED BY THE
COURT TO ADMINISTER THE SETTLEMENT HEREUNDER IN THE COURT’S ORDER PRELIMINARILY
APPROVING THE SETTLEMENT AND IMPLEMENTING THE NOTICE.


(C)           “CLASS” AND “CLASS MEMBERS” MEAN, FOR THE PURPOSES OF THIS
SETTLEMENT ONLY, ALL PERSONS AND ENTITIES WHO PURCHASED OR OTHERWISE ACQUIRED
SECURITIES OF PRICELINE.COM DURING THE CLASS PERIOD AND WERE DAMAGED THEREBY.
EXCLUDED FROM THE CLASS ARE (I) THE SETTLING DEFENDANTS, (II) THE OFFICERS AND
DIRECTORS OF PRICELINE.COM AT ALL RELEVANT TIMES, (III) MEMBERS OF SETTLING
DEFENDANTS’ IMMEDIATE FAMILIES AND THEIR LEGAL REPRESENTATIVES, HEIRS,
SUCCESSORS OR ASSIGNS, (IV) ANY ENTITY IN WHICH SETTLING DEFENDANTS HAVE OR AT
ANY TIME HAD A CONTROLLING INTEREST (AS DEFINED BELOW), AND (V) DELOITTE, OR ANY
OF DELOITTE’S PARTNERS, OFFICERS AND DIRECTORS.  ALSO EXCLUDED FROM THE CLASS
ARE ANY PUTATIVE CLASS MEMBERS WHO EXCLUDE THEMSELVES BY FILING A REQUEST FOR
EXCLUSION IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN THE NOTICE.


(D)           “CLASS PERIOD” MEANS, FOR THE PURPOSES OF THIS SETTLEMENT ONLY,
THE PERIOD OF TIME BETWEEN JANUARY 27, 2000 AND OCTOBER 4, 2000, INCLUSIVE.


(E)           “CLASS PLAINTIFFS’ COUNSEL” MEANS THE LAW FIRMS OF SCOTT + SCOTT
LLP AND JOHNSON & PERKINSON.


(F)            “CONTROLLING INTEREST” SHALL INCLUDE ANY INTEREST OF TEN PERCENT
(10%) OR

4


--------------------------------------------------------------------------------



MORE OF THE COMMON STOCK AND/OR VOTING RIGHTS OF ANY ENTITY, AND ANY OTHER
INTEREST IN AN ENTITY THAT IS SUFFICIENT TO ALLOW THE PARTY WITH SUCH INTEREST
DIRECTLY OR INDIRECTLY TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF THE ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SHARES, BY
CONTRACT, OR OTHERWISE.


(G)           “EFFECTIVE DATE OF SETTLEMENT” OR “EFFECTIVE DATE” MEANS THE DATE
UPON WHICH THE SETTLEMENT CONTEMPLATED BY THIS STIPULATION SHALL BECOME
EFFECTIVE, AS SET FORTH IN ¶29 BELOW.


(H)           “FINAL ORDER” MEANS AN ORDER AS TO WHICH THERE IS NO PENDING
APPEAL, STAY, MOTION FOR RECONSIDERATION OR MOTION TO VACATE OR SIMILAR REQUEST
FOR RELIEF, AND AS TO WHICH THE PERIOD OF TIME FOR A PARTY TO APPEAL HAS
EXPIRED.  FOR PURPOSES HEREOF IF NO APPEAL OR MOTION FOR RECONSIDERATION, TO
VACATE, OR FOR SIMILAR RELIEF IS FILED WITHIN THIRTY (30) DAYS AFTER ENTRY OF
THE ORDER IN THE DISTRICT COURT, THE ORDER SHALL BE DEEMED TO BE A FINAL ORDER.


(I)            “NOTICE” MEANS THE NOTICE OF PENDENCY OF CLASS ACTION AND
PROPOSED SETTLEMENT WITH SETTLING DEFENDANTS, MOTION FOR ATTORNEYS’ FEES AND
SETTLEMENT FAIRNESS HEARING, WHICH IS TO BE SENT TO MEMBERS OF THE CLASS
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 1 TO EXHIBIT A.


(J)            “ORDER AND FINAL JUDGMENT” MEANS THE PROPOSED ORDER TO BE ENTERED
APPROVING THE SETTLEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B.


(K)           “ORDER FOR NOTICE AND HEARING” MEANS THE PROPOSED ORDER
PRELIMINARILY APPROVING THE SETTLEMENT AND DIRECTING NOTICE THEREOF TO THE CLASS
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A.


(L)            “PLAINTIFFS’ COUNSEL” MEANS CLASS PLAINTIFFS’ COUNSEL AND ALL
OTHER COUNSEL REPRESENTING PLAINTIFFS IN THE ACTION.


(M)          “PROOF OF CLAIM” MEANS THE PROOF OF CLAIM AND RELEASE, WHICH IS TO
BE SENT TO MEMBERS OF THE CLASS SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT 2 TO EXHIBIT A.


(N)           “PUBLICATION NOTICE” MEANS THE SUMMARY NOTICE OF PROPOSED
SETTLEMENT AND HEARING FOR PUBLICATION SUBSTANTIALLY IN THE FORM ATTACHED AS
EXHIBIT 3 TO EXHIBIT A.


(O)           “RELEASED PARTIES” MEANS ANY AND ALL OF THE SETTLING DEFENDANTS,
THEIR PAST OR PRESENT SUBSIDIARIES, PARENTS, SUCCESSORS AND PREDECESSORS,
GENERAL PARTNERS, ESTATES AND ASSIGNS AND ALL OF THE AFOREMENTIONED PERSONS’ AND
ENTITIES’ CURRENT OR FORMER OFFICERS, DIRECTORS, AGENTS, LEGAL REPRESENTATIVES,
TRUSTEES, EMPLOYEES, ATTORNEYS, ADVISORS, INSURERS, AND INVESTMENT

5


--------------------------------------------------------------------------------



ADVISORS, AUDITORS, ACCOUNTANTS, UNDERWRITERS AND INSURERS OF THE FOREGOING, AND
ANY PERSON, FIRM, TRUST, CORPORATION, OFFICER, DIRECTOR OR OTHER INDIVIDUAL OR
ENTITY IN WHICH ANY SETTLING DEFENDANT HAS OR AT ANY TIME HAD A CONTROLLING
INTEREST OR WHICH IS OR AT ANY TIME WAS RELATED TO OR AFFILIATED WITH ANY OF THE
SETTLING DEFENDANTS (INCLUDING, BUT NOT LIMITED TO, THE PRICELINE WEBHOUSE CLUB,
INC., PERFECT YARDSALE, WALKER DIGITAL LLC AND WALKER DIGITAL CORP., AND THE
ACCOUNTANTS AND AUDITORS OF ANY OF THEM, IN THEIR CAPACITIES AS SUCH), AND THE
ESTATES, LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS IN INTEREST OR ASSIGNS OF THE
SETTLING DEFENDANTS.  NOTWITHSTANDING THE PRIOR SENTENCE, “RELEASED PARTIES”
DOES NOT INCLUDE DELOITTE IN ITS CAPACITY AS THE INDEPENDENT AUDITOR OF
PRICELINE.COM, OR WITH RESPECT TO ANY LIABILITY DELOITTE MAY HAVE UNDER THE
FEDERAL SECURITIES LAWS ARISING AS A RESULT OF SERVICES PERFORMED, KNOWLEDGE
OBTAINED OR STATEMENTS OR OMISSIONS MADE IN CONNECTION WITH (A) DELOITTE’S
ENGAGEMENT BY PRICELINE.COM AS DESCRIBED IN THE ENGAGEMENT LETTERS BETWEEN
DELOITTE AND PRICELINE.COM DATED MAY 3, 1999 AND AUGUST 4, 2000, AND/OR (B)
DELOITTE’S AUDIT OPINION DATED JANUARY 27, 2000 (AND MARCH 17, 2000 AS TO NOTE
15).


(P)           “SETTLED CLAIMS” MEANS ANY AND ALL CLAIMS, DEBTS, DEMANDS, RIGHTS
OR CAUSES OF ACTION OR LIABILITIES WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
ANY CLAIMS FOR DAMAGES, INTEREST, ATTORNEYS’ FEES, EXPERT OR CONSULTING FEES,
AND ANY OTHER COSTS, EXPENSES OR LIABILITY WHATSOEVER), WHETHER BASED ON
FEDERAL, STATE, LOCAL, STATUTORY OR COMMON LAW, OR ANY OTHER LAW, RULE OR
REGULATION, WHETHER FOREIGN OR DOMESTIC, FIXED OR CONTINGENT, ACCRUED OR
UNACCRUED, LIQUIDATED OR UNLIQUIDATED, AT LAW OR IN EQUITY, MATURED OR
UNMATURED, FORESEEN OR UNFORESEEN, WHETHER CLASS OR INDIVIDUAL IN NATURE,
INCLUDING BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS (AS DEFINED BELOW), (I) THAT HAVE
BEEN ASSERTED IN THIS ACTION BY THE CLASS MEMBERS OR ANY OF THEM AGAINST ANY OF
THE RELEASED PARTIES (WHETHER PLEADED IN THE COMPLAINT OR NOT), OR (II) THAT
COULD HAVE BEEN ASSERTED FROM THE BEGINNING OF TIME TO THE END OF TIME IN ANY
FORUM BY THE CLASS MEMBERS OR ANY OF THEM AGAINST ANY OF THE RELEASED PARTIES,
WHICH ARISE OUT OF, RELATE IN ANY WAY TO, OR ARE BASED UPON THE ALLEGATIONS,
TRANSACTIONS, FACTS, MATTERS OR OCCURRENCES, REPRESENTATIONS OR OMISSIONS
INVOLVED IN, SET FORTH IN, OR REFERRED TO, OR THAT COULD HAVE BEEN ASSERTED IN
THE COMPLAINT AND RELATE TO THE PURCHASE, SALE, TRANSFER OR ACQUISITION OF
SECURITIES OF PRICELINE.COM DURING THE CLASS PERIOD, OR ANY ACTIONS,
REPRESENTATIONS OR OMISSIONS THAT WERE ALLEGED OR MIGHT HAVE BEEN ALLEGED TO
AFFECT THE PRICE OF PUBLICLY TRADED SECURITIES OF PRICELINE.COM DURING THE CLASS
PERIOD.  NOTWITHSTANDING THE PRIOR SENTENCE, “SETTLED CLAIMS” DOES NOT INCLUDE
ANY CLAIMS CLASS MEMBERS MAY HAVE AGAINST DELOITTE IN ITS CAPACITY AS THE

6


--------------------------------------------------------------------------------



INDEPENDENT AUDITOR OF PRICELINE.COM, OR WITH RESPECT TO ANY LIABILITY DELOITTE
MAY HAVE UNDER THE FEDERAL SECURITIES LAWS ARISING AS A RESULT OF SERVICES
PERFORMED, KNOWLEDGE OBTAINED OR STATEMENTS OR OMISSIONS MADE IN CONNECTION WITH
(A) DELOITTE’S ENGAGEMENT BY PRICELINE.COM AS DESCRIBED IN THE ENGAGEMENT
LETTERS BETWEEN DELOITTE AND PRICELINE.COM DATED MAY 3, 1999 AND AUGUST 4, 2000,
AND/OR (B) DELOITTE’S AUDIT OPINION DATED JANUARY 27, 2000 (AND MARCH 17, 2000
AS TO NOTE 15).  “SETTLED CLAIMS” ALSO DOES NOT INCLUDE ANY CLAIMS THAT WERE
ASSERTED IN THE CONSOLIDATED CLASS ACTION IN RE INITIAL PUBLIC OFFERING
SECURITIES LITIGATION, 21 M.C. 92 (S.A.S.) (S.D.N.Y.) (CONSOLIDATING CASES
INCLUDING IN RE PRICELINE.COM, INC. INITIAL PUBLIC OFFERING SECURITIES
LITIGATION, 01 CIV. 2261 (SAS)(LTS) (S.D.N.Y.)), OR IN IN RE INITIAL PUBLIC
OFFERING ANTITRUST LITIGATION, 01-CIV.-2014 (WHP) (S.D.N.Y.).


(Q)           “SETTLED DEFENDANTS’ CLAIMS” MEANS ANY AND ALL CLAIMS, RIGHTS OR
CAUSES OF ACTION OR LIABILITIES WHATSOEVER, WHETHER BASED ON UNITED STATES
FEDERAL, STATE, LOCAL, STATUTORY OR COMMON LAW, OR ANY OTHER LAW, RULE OR
REGULATION, INCLUDING BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS, THAT HAVE BEEN OR
COULD HAVE BEEN ASSERTED IN THE ACTION OR ANY FORUM BY ANY OF THE RELEASED
PARTIES OR ANY OF THEM OR THE SUCCESSORS AND ASSIGNS OF ANY OF THEM AGAINST ANY
OF THE PLAINTIFFS, CLASS MEMBERS OR THEIR ATTORNEYS, WHICH ARISE OUT OF OR
RELATE IN ANY WAY TO THE INSTITUTION, PROSECUTION, OR SETTLEMENT OF THE ACTION
(EXCEPT FOR CLAIMS TO ENFORCE THE SETTLEMENT).


(R)            “SETTLEMENT” MEANS THE SETTLEMENT CONTEMPLATED BY THIS
STIPULATION.


(S)           “SETTLING DEFENDANTS” MEANS PRICELINE.COM AND THE INDIVIDUAL
DEFENDANTS.


(T)            “SETTLING DEFENDANTS’ COUNSEL” MEANS THE LAW FIRMS OF HENNIGAN,
BENNETT & DORMAN, LLP AND DAY PITNEY LLP (REPRESENTING DEFENDANT WALKER) AND
CRAVATH, SWAINE & MOORE LLP AND ROBINSON & COLE LLP (REPRESENTING ALL OTHER
SETTLING DEFENDANTS)


(U)           “UNKNOWN CLAIMS” MEANS ANY AND ALL SETTLED CLAIMS WHICH ANY
PLAINTIFF OR CLASS MEMBER DOES NOT KNOW OR SUSPECT TO EXIST IN HIS, HER OR ITS
FAVOR AT THE TIME OF THE RELEASE OF THE RELEASED PARTIES, AND ANY SETTLED
DEFENDANTS’ CLAIMS WHICH ANY SETTLING DEFENDANT DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR ITS FAVOR, WHICH IF KNOWN BY HIM OR IT MIGHT HAVE AFFECTED HIS
OR ITS DECISION(S) WITH RESPECT TO THE SETTLEMENT.  WITH RESPECT TO ANY AND ALL
SETTLED CLAIMS AND SETTLED DEFENDANTS’ CLAIMS, THE PARTIES STIPULATE AND AGREE
THAT UPON THE EFFECTIVE DATE, THE PLAINTIFFS AND THE SETTLING DEFENDANTS SHALL
EXPRESSLY WAIVE, AND EACH CLASS MEMBER SHALL BE DEEMED TO HAVE WAIVED, AND BY
OPERATION OF THE JUDGMENT SHALL HAVE EXPRESSLY WAIVED, ANY AND ALL PROVISIONS,
RIGHTS AND BENEFITS CONFERRED BY ANY LAW OF ANY STATE OR TERRITORY

7


--------------------------------------------------------------------------------



OF THE UNITED STATES, OR PRINCIPLE OF COMMON LAW, WHICH IS SIMILAR, COMPARABLE,
OR EQUIVALENT TO CAL. CIV. CODE § 1542, WHICH PROVIDES:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.

Plaintiffs and Settling Defendants acknowledge, and Class Members by operation
of law shall be deemed to have acknowledged, that the inclusion of “Unknown
Claims” in the definition of Settled Claims and Settled Defendants’ Claims was
separately bargained for and was a key element of the Settlement.

SCOPE AND EFFECT OF SETTLEMENT


2.             THE OBLIGATIONS INCURRED PURSUANT TO THIS STIPULATION SHALL BE IN
FULL AND FINAL DISPOSITION OF THE ACTION AS AGAINST THE SETTLING DEFENDANTS AND
ANY AND ALL SETTLED CLAIMS AS AGAINST ALL RELEASED PARTIES AND ANY AND ALL
SETTLED DEFENDANTS’ CLAIMS.


3.             (A)           BY OPERATION OF THE ORDER AND FINAL JUDGMENT, UPON
THE EFFECTIVE DATE OF THIS SETTLEMENT, PLAINTIFFS AND MEMBERS OF THE CLASS ON
BEHALF OF THEMSELVES AND THEIR RESPECTIVE ESTATES, HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS AND ALL PERSONS ACTING IN CONCERT WITH,
OR WHO PURPORT TO ACT THROUGH, SUCH PERSONS, SHALL HAVE WAIVED, RELEASED,
FOREVER DISCHARGED AND DISMISSED AND AGREED NOT TO INSTITUTE, MAINTAIN OR
PROSECUTE, AND SHALL FOREVER BE ENJOINED FROM COMMENCING OR PROSECUTING, EACH
AND EVERY SETTLED CLAIM EITHER DIRECTLY, INDIRECTLY, OR IN A REPRESENTATIVE OR
ANY OTHER CAPACITY AGAINST ANY OR ALL OF THE RELEASED PARTIES.


(B)           BY OPERATION OF THE ORDER AND FINAL JUDGMENT, UPON THE EFFECTIVE
DATE OF THIS SETTLEMENT, EACH OF THE SETTLING DEFENDANTS, ON BEHALF OF
THEMSELVES AND THE RELEASED PARTIES, SHALL RELEASE AND FOREVER DISCHARGE EACH
AND EVERY OF THE SETTLED DEFENDANTS’ CLAIMS, AND SHALL FOREVER BE ENJOINED FROM
PROSECUTING THE SETTLED DEFENDANTS’ CLAIMS.


(C)           UPON THE EFFECTIVE DATE OF THIS SETTLEMENT, THE RELEASED PARTIES
SHALL OBTAIN BAR ORDER PROTECTION SUBSTANTIALLY IN THE FORM APPEARING IN THE
ORDER AND FINAL JUDGMENT ANNEXED HERETO AS EXHIBIT B.

THE SETTLEMENT CONSIDERATION


4.             WITHIN FIFTEEN (15) BUSINESS DAYS OF THE ENTRY OF THE ORDER
PRELIMINARILY APPROVING THE SETTLEMENT, PRICELINE.COM SHALL CAUSE TO BE PAID $80
MILLION (THE “CASH SETTLEMENT AMOUNT”) INTO ESCROW FOR THE BENEFIT OF PLAINTIFFS
AND THE CLASS.  THE CASH SETTLEMENT AMOUNT AND ANY INTEREST EARNED THEREON SHALL
BE THE “GROSS SETTLEMENT FUND”.

8


--------------------------------------------------------------------------------


 


5.             (A)           THE GROSS SETTLEMENT FUND, NET OF ANY TAXES (AS
DEFINED BELOW) ON THE INCOME THEREOF, SHALL BE USED TO PAY (I) THE NOTICE AND
ADMINISTRATION COSTS REFERRED TO IN ¶7 HEREOF, (II) THE ATTORNEYS’ FEE AND
EXPENSE AWARD REFERRED TO IN ¶8 HEREOF, AND (III) THE REMAINING ADMINISTRATION
EXPENSES REFERRED TO IN ¶9 HEREOF AND ANY OTHER COSTS, PAYMENTS OR AWARDS
APPROVED BY THE COURT.  THE BALANCE OF THE GROSS SETTLEMENT FUND AFTER THE ABOVE
PAYMENTS SHALL BE THE “NET SETTLEMENT FUND,” WHICH SHALL BE DISTRIBUTED TO THE
AUTHORIZED CLAIMANTS AS PROVIDED IN ¶10-12 HEREOF. ANY PORTIONS OF THE GROSS
SETTLEMENT FUND REQUIRED TO BE HELD IN ESCROW PRIOR TO THE EFFECTIVE DATE
PURSUANT TO ¶4 HEREOF SHALL BE HELD BY SOVEREIGN BANK AND BOSTON PRIVATE BANK &
TRUST COMPANY (THE “ESCROW AGENT”) FOR THE SETTLEMENT FUND.  PRICELINE.COM’S
PAYMENT PURSUANT TO ¶4 HEREOF CAN BE MADE TO EITHER BANK.  WITHIN THREE (3) DAYS
OF THE PAYMENT PURSUANT TO ¶4 HEREOF, SOVEREIGN BANK AND BOSTON PRIVATE BANK &
TRUST COMPANY WILL EACH HOLD ONE-HALF (1/2) OF THE CASH SETTLEMENT AMOUNT.  THE
GROSS SETTLEMENT FUND HELD BY THE ESCROW AGENT SHALL BE DEEMED TO BE IN THE
CUSTODY OF THE COURT AND SHALL REMAIN SUBJECT TO THE JURISDICTION OF THE COURT
UNTIL SUCH TIME AS THE NET SETTLEMENT FUND SHALL BE DISTRIBUTED TO AUTHORIZED
CLAIMANTS, OR RETURNED TO THE SETTLING DEFENDANTS PURSUANT TO THIS STIPULATION
AND/OR FURTHER ORDER OF THE COURT.  THE ESCROW AGENT SHALL INVEST ANY FUNDS IN
EXCESS OF $100,000 IN SHORT TERM UNITED STATES AGENCY OR TREASURY SECURITIES (OR
A MUTUAL FUND INVESTED SOLELY IN SUCH INSTRUMENTS), AND SHALL COLLECT AND
REINVEST ALL INTEREST ACCRUED THEREON.  ANY FUNDS HELD IN ESCROW IN AN AMOUNT OF
LESS THAN $100,000 MAY BE HELD IN AN INTEREST BEARING BANK ACCOUNT INSURED BY
THE FDIC.  THE PARTIES HERETO AGREE THAT THE SETTLEMENT FUND IS INTENDED TO BE A
QUALIFIED SETTLEMENT FUND WITHIN THE MEANING OF TREASURY REGULATION § 1.46813-1
AND THAT THE ESCROW AGENT, AS ADMINISTRATOR OF THE SETTLEMENT FUND WITHIN THE
MEANING OF TREASURY REGULATION § 1.46813-2(K)(3), SHALL BE RESPONSIBLE FOR
FILING TAX RETURNS FOR THE SETTLEMENT FUND AND PAYING FROM THE SETTLEMENT FUND
ANY TAXES OWED WITH RESPECT TO THE SETTLEMENT FUND.  COUNSEL FOR SETTLING
DEFENDANTS AGREE TO PROVIDE PROMPTLY TO THE ESCROW AGENT THE STATEMENT DESCRIBED
IN TREASURY REGULATION § 1.46813-3(E).


(B)           ALL (I) TAXES ON THE INCOME OF THE GROSS SETTLEMENT FUND AND (II)
EXPENSES AND COSTS INCURRED IN CONNECTION WITH THE TAXATION OF THE GROSS
SETTLEMENT FUND (INCLUDING, WITHOUT LIMITATION, EXPENSES OF TAX ATTORNEYS AND
ACCOUNTANTS) (COLLECTIVELY “TAXES”) SHALL BE PAID OUT OF THE GROSS SETTLEMENT
FUND, SHALL BE CONSIDERED TO BE A COST OF ADMINISTRATION OF THE SETTLEMENT AND
SHALL BE TIMELY PAID BY THE ESCROW AGENT WITHOUT PRIOR ORDER OF THE COURT.  THE

9


--------------------------------------------------------------------------------



SETTLING DEFENDANTS AND RELEASED PARTIES SHALL HAVE NO LIABILITY OR
RESPONSIBILITY FOR THE PAYMENT OF ANY TAXES.  THE GROSS SETTLEMENT FUND SHALL
INDEMNIFY AND HOLD THE SETTLING DEFENDANTS AND RELEASED PARTIES HARMLESS FOR ANY
TAXES (INCLUDING, WITHOUT LIMITATION, TAXES PAYABLE BY REASON OF ANY SUCH
INDEMNIFICATION).

ADMINISTRATION


6.             THE CLAIMS ADMINISTRATOR SHALL ADMINISTER THE SETTLEMENT SUBJECT
TO THE JURISDICTION OF THE COURT.  EXCEPT AS STATED IN ¶14 HEREOF, SETTLING
DEFENDANTS SHALL HAVE NO RESPONSIBILITY FOR THE ADMINISTRATION OF THE SETTLEMENT
AND SHALL HAVE NO LIABILITY TO THE CLASS IN CONNECTION WITH SUCH
ADMINISTRATION.  TO THE EXTENT THEY ARE IN THE POSSESSION OF THE REQUESTED
INFORMATION, SETTLING DEFENDANTS’ COUNSEL SHALL COOPERATE IN THE ADMINISTRATION
OF THE SETTLEMENT TO THE EXTENT REASONABLY NECESSARY TO EFFECTUATE ITS TERMS,
INCLUDING PROVIDING WITHOUT CHARGE ALL INFORMATION FROM PRICELINE.COM’S TRANSFER
RECORDS, IF AVAILABLE, CONCERNING THE IDENTITY OF CLASS MEMBERS AND THEIR
TRANSACTIONS.


7.             CLASS PLAINTIFFS’ COUNSEL MAY PAY FROM THE CASH SETTLEMENT
AMOUNT, WITHOUT FURTHER APPROVAL FROM THE SETTLING DEFENDANTS OR THE COURT, THE
REASONABLE COSTS AND EXPENSES UP TO THE SUM OF $300,000 ASSOCIATED WITH
IDENTIFYING MEMBERS OF THE CLASS AND EFFECTING MAIL NOTICE AND PUBLICATION
NOTICE TO THE CLASS, AND THE ADMINISTRATION OF THE SETTLEMENT, INCLUDING WITHOUT
LIMITATION, THE ACTUAL COSTS OF PUBLICATION, PRINTING AND MAILING THE NOTICE,
REIMBURSEMENTS TO NOMINEE OWNERS FOR FORWARDING NOTICE TO THEIR BENEFICIAL
OWNERS, AND THE ADMINISTRATIVE EXPENSES INCURRED AND FEES CHARGED BY THE CLAIMS
ADMINISTRATOR IN CONNECTION WITH PROVIDING NOTICE AND PROCESSING THE SUBMITTED
CLAIMS.

ATTORNEYS’ FEES AND EXPENSES


8.             CLASS PLAINTIFFS’ COUNSEL WILL APPLY TO THE COURT FOR AN AWARD
FROM THE GROSS SETTLEMENT FUND OF ATTORNEYS’ FEES NOT TO EXCEED ONE-THIRD (33
1/3%) OF THE GROSS SETTLEMENT FUND AND REIMBURSEMENT OF EXPENSES, PLUS
INTEREST.  SUCH ATTORNEYS’ FEES, EXPENSES, AND INTEREST AS ARE AWARDED BY THE
COURT SHALL BE PAID FROM THE GROSS SETTLEMENT FUND TO CLASS PLAINTIFFS’ COUNSEL
IMMEDIATELY UPON AWARD, NOTWITHSTANDING THE EXISTENCE OF ANY TIMELY FILED
OBJECTIONS THERETO, OR POTENTIAL FOR APPEAL THEREFROM, OR COLLATERAL ATTACK ON
THE SETTLEMENT OR ANY PART THEREOF, SUBJECT TO PLAINTIFFS’ CO-LEAD COUNSEL’S
OBLIGATION TO MAKE APPROPRIATE REFUNDS OR REPAYMENTS TO THE SETTLEMENT FUND PLUS
ACCRUED INTEREST AT THE SAME NET RATE AS IS EARNED BY THE GROSS SETTLEMENT FUND,
IF AND WHEN, AS A RESULT OF ANY APPEAL AND/OR FURTHER PROCEEDINGS ON

10


--------------------------------------------------------------------------------


 


REMAND, OR SUCCESSFUL COLLATERAL ATTACK, THE FEE OR COST AWARD IS REDUCED OR
REVERSED, OR RETURN OF THE GROSS SETTLEMENT FUND IS REQUIRED CONSISTENT WITH THE
PROVISIONS OF ¶25 HEREOF.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
STIPULATION TO THE CONTRARY, THE PROCEDURE FOR THE ALLOWANCE (IN WHOLE OR IN
PART) BY THE COURT OF ANY APPLICATION BY CLASS PLAINTIFFS’ COUNSEL FOR
ATTORNEY’S FEES, COSTS, AND EXPENSES, TO BE PAID OUT OF THE GROSS SETTLEMENT
FUND ARE TO BE CONSIDERED BY THE COURT SEPARATELY AND APART FROM ITS
CONSIDERATION OF THE FAIRNESS, REASONABLENESS, AND ADEQUACY OF THE SETTLEMENT,
AND ANY ORDER OR PROCEEDING RELATING TO THE AWARD OF FEES AND EXPENSES, OR ANY
APPEAL OF ANY ORDER RELATING THERETO, SHALL NOT OPERATE TO TERMINATE OR CANCEL
THIS STIPULATION AND SETTLEMENT OF THIS ACTION.

ADMINISTRATION EXPENSES


9.             CLASS PLAINTIFFS’ COUNSEL WILL APPLY TO THE COURT, ON NOTICE TO
SETTLING DEFENDANTS’ COUNSEL, FOR AN ORDER (THE “CLASS DISTRIBUTION ORDER”)
APPROVING THE CLAIMS ADMINISTRATOR’S ADMINISTRATIVE DETERMINATIONS CONCERNING
THE ACCEPTANCE AND REJECTION OF THE CLAIMS SUBMITTED HEREIN AND APPROVING ANY
FEES AND EXPENSES NOT PREVIOUSLY APPLIED FOR, INCLUDING THE FEES AND EXPENSES OF
THE CLAIMS ADMINISTRATOR AND/OR CLASS PLAINTIFFS’ COUNSEL, AND, IF THE EFFECTIVE
DATE HAS OCCURRED, DIRECTING PAYMENT OF THE NET SETTLEMENT FUND TO AUTHORIZED
CLAIMANTS.

DISTRIBUTION TO AUTHORIZED CLAIMANTS


10.           THE CLAIMS ADMINISTRATOR SHALL DETERMINE EACH AUTHORIZED
CLAIMANT’S PRO RATA SHARE OF THE “NET SETTLEMENT FUND” BASED UPON EACH
AUTHORIZED CLAIMANT’S RECOGNIZED CLAIM AS DEFINED IN THE PLAN OF ALLOCATION
DESCRIBED IN THE NOTICE ANNEXED HERETO AS EXHIBIT 1 TO EXHIBIT A, OR IN SUCH
OTHER PLAN OF ALLOCATION AS THE COURT APPROVES.


11.           THE PLAN OF ALLOCATION PROPOSED IN THE NOTICE IS NOT A NECESSARY
TERM OF THIS STIPULATION AND IT IS NOT A CONDITION OF THIS STIPULATION THAT ANY
PARTICULAR PLAN OF ALLOCATION BE APPROVED.


12.           EACH AUTHORIZED CLAIMANT SHALL BE ALLOCATED A PRO RATA SHARE OF
THE NET SETTLEMENT FUND BASED ON HIS OR HER RECOGNIZED CLAIM COMPARED TO THE
TOTAL RECOGNIZED CLAIMS OF ALL ACCEPTED CLAIMANTS.  THIS IS NOT A CLAIMS-MADE
SETTLEMENT.  THE SETTLING DEFENDANTS SHALL NOT BE ENTITLED TO GET BACK ANY OF
THE SETTLEMENT MONIES, OR INTEREST EARNED THEREON, ONCE THE SETTLEMENT BECOMES
FINAL.  THE SETTLING DEFENDANTS SHALL HAVE NO INVOLVEMENT IN REVIEWING OR
CHALLENGING CLAIMS.

11


--------------------------------------------------------------------------------



 


ADMINISTRATION OF THE SETTLEMENT


13.           ANY MEMBER OF THE CLASS WHO DOES NOT SUBMIT A VALID PROOF OF CLAIM
WILL NOT BE ENTITLED TO RECEIVE ANY OF THE PROCEEDS FROM THE NET SETTLEMENT
AMOUNT BUT WILL OTHERWISE BE BOUND BY ALL OF THE TERMS OF THIS STIPULATION AND
THE SETTLEMENT, INCLUDING THE TERMS OF THE JUDGMENT TO BE ENTERED IN THE ACTION
AND THE RELEASES PROVIDED FOR HEREIN, AND WILL BE BARRED FROM BRINGING ANY
ACTION AGAINST THE RELEASED PARTIES CONCERNING THE SETTLED CLAIMS.


14.           THE CLAIMS ADMINISTRATOR SHALL PROCESS THE PROOFS OF CLAIM AND,
AFTER ENTRY OF THE CLASS DISTRIBUTION ORDER, DISTRIBUTE THE NET SETTLEMENT FUND
TO THE AUTHORIZED CLAIMANTS.  EXCEPT FOR THEIR OBLIGATION TO PAY THE SETTLEMENT
AMOUNT, AND TO COOPERATE IN THE PRODUCTION OF INFORMATION WITH RESPECT TO THE
IDENTIFICATION OF CLASS MEMBERS FROM PRICELINE.COM’S SHAREHOLDER TRANSFER
RECORDS, AS PROVIDED HEREIN, SETTLING DEFENDANTS SHALL HAVE NO LIABILITY,
OBLIGATION OR RESPONSIBILITY FOR THE ADMINISTRATION OF THE SETTLEMENT OR
DISBURSEMENT OF THE NET SETTLEMENT FUND.  CLASS PLAINTIFFS’ COUNSEL SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO ADVISE THE CLAIMS ADMINISTRATOR TO WAIVE
WHAT CLASS PLAINTIFFS’ COUNSEL DEEM TO BE FORMAL OR TECHNICAL DEFECTS IN ANY
PROOFS OF CLAIM SUBMITTED IN THE INTERESTS OF ACHIEVING SUBSTANTIAL JUSTICE.


15.           FOR PURPOSES OF DETERMINING THE EXTENT, IF ANY, TO WHICH A CLASS
MEMBER SHALL BE ENTITLED TO BE TREATED AS AN AUTHORIZED CLAIMANT, THE FOLLOWING
CONDITIONS SHALL APPLY:


(A)           EACH CLASS MEMBER SHALL BE REQUIRED TO SUBMIT A PROOF OF CLAIM
(SEE ATTACHED EXHIBIT 2 TO EXHIBIT A), SUPPORTED BY SUCH DOCUMENTS AS ARE
DESIGNATED THEREIN, INCLUDING PROOF OF THE TRANSACTIONS CLAIMED AND THE LOSSES
INCURRED THEREON, OR SUCH OTHER DOCUMENTS OR PROOF AS THE CLAIMS ADMINISTRATOR,
IN ITS DISCRETION MAY DEEM ACCEPTABLE;


(B)           ALL PROOFS OF CLAIM MUST BE SUBMITTED BY THE DATE SPECIFIED IN THE
NOTICE, UNLESS SUCH PERIOD IS EXTENDED BY ORDER OF THE COURT.  ANY CLASS MEMBER
WHO FAILS TO SUBMIT A PROOF OF CLAIM BY SUCH DATE SHALL BE FOREVER BARRED FROM
RECEIVING ANY PAYMENT PURSUANT TO THIS STIPULATION (UNLESS, BY ORDER OF THE
COURT, A LATER SUBMITTED PROOF OF CLAIM BY SUCH CLASS MEMBER IS APPROVED), BUT
SHALL IN ALL OTHER RESPECTS BE BOUND BY ALL OF THE TERMS OF THIS STIPULATION AND
THE SETTLEMENT INCLUDING THE TERMS OF THE JUDGMENT TO BE ENTERED IN THE ACTION
AND THE RELEASES PROVIDED FOR HEREIN, AND WILL BE BARRED FROM BRINGING ANY
ACTION AGAINST THE RELEASED PARTIES CONCERNING THE SETTLED CLAIMS.  PROVIDED
THAT IT IS RECEIVED BEFORE THE MOTION FOR THE CLASS DISTRIBUTION ORDER IS FILED,
A PROOF OF CLAIM SHALL BE DEEMED TO HAVE BEEN SUBMITTED WHEN POSTED, IF RECEIVED
WITH A POSTMARK INDICATED ON THE ENVELOPE AND IF MAILED BY

12


--------------------------------------------------------------------------------



 


FIRST-CLASS MAIL AND ADDRESSED IN ACCORDANCE WITH THE INSTRUCTIONS THEREON.  IN
ALL OTHER CASES, THE PROOF OF CLAIM SHALL BE DEEMED TO HAVE BEEN SUBMITTED WHEN
ACTUALLY RECEIVED BY THE CLAIMS ADMINISTRATOR;


(C)           EACH PROOF OF CLAIM SHALL BE SUBMITTED TO AND REVIEWED BY THE
CLAIMS ADMINISTRATOR, WHO SHALL DETERMINE IN ACCORDANCE WITH THIS STIPULATION
AND THE APPROVED PLAN OF ALLOCATION THE EXTENT, IF ANY, TO WHICH EACH CLAIM
SHALL BE ALLOWED, SUBJECT TO REVIEW BY THE COURT PURSUANT TO SUBPARAGRAPH (E)
BELOW;


(D)           PROOFS OF CLAIM THAT DO NOT MEET THE SUBMISSION REQUIREMENTS MAY
BE REJECTED.  PRIOR TO REJECTION OF A PROOF OF CLAIM, THE CLAIMS ADMINISTRATOR
SHALL COMMUNICATE WITH THE CLAIMANT IN ORDER TO REMEDY THE CURABLE DEFICIENCIES
IN THE PROOFS OF CLAIM SUBMITTED.  THE CLAIMS ADMINISTRATOR SHALL NOTIFY, IN A
TIMELY FASHION AND IN WRITING, ALL CLAIMANTS WHOSE PROOFS OF CLAIM THEY PROPOSE
TO REJECT IN WHOLE OR IN PART, SETTING FORTH THE REASONS THEREFOR, AND SHALL
INDICATE IN SUCH NOTICE THAT THE CLAIMANT WHOSE CLAIM IS TO BE REJECTED HAS THE
RIGHT TO A REVIEW BY THE COURT IF THE CLAIMANT SO DESIRES AND COMPLIES WITH THE
REQUIREMENTS OF SUBPARAGRAPH (E) BELOW;


(E)           IF ANY CLAIMANT WHOSE CLAIM HAS BEEN REJECTED IN WHOLE OR IN PART
DESIRES TO CONTEST SUCH REJECTION, THE CLAIMANT MUST, WITHIN TWENTY (20) DAYS
AFTER THE DATE OF MAILING OF THE NOTICE REQUIRED IN SUBPARAGRAPH (D) ABOVE,
SERVE UPON THE CLAIMS ADMINISTRATOR A NOTICE AND STATEMENT OF REASONS INDICATING
THE CLAIMANT’S GROUNDS FOR CONTESTING THE REJECTION ALONG WITH ANY SUPPORTING
DOCUMENTATION, AND REQUESTING A REVIEW THEREOF BY THE COURT.  IF A DISPUTE
CONCERNING A CLAIM CANNOT BE OTHERWISE RESOLVED, CLASS PLAINTIFFS’ COUNSEL SHALL
THEREAFTER PRESENT THE REQUEST FOR REVIEW TO THE COURT; AND


(F)            THE ADMINISTRATIVE DETERMINATIONS OF THE CLAIMS ADMINISTRATOR
ACCEPTING AND REJECTING CLAIMS SHALL BE PRESENTED TO THE COURT, ON NOTICE TO
SETTLING DEFENDANTS’ COUNSEL, FOR APPROVAL BY THE COURT IN THE CLASS
DISTRIBUTION ORDER.


16.           EACH CLAIMANT SHALL BE DEEMED TO HAVE SUBMITTED TO THE
JURISDICTION OF THE COURT WITH RESPECT TO THE CLAIMANT’S CLAIM, AND THE CLAIM
WILL BE SUBJECT TO INVESTIGATION AND DISCOVERY UNDER THE FEDERAL RULES OF CIVIL
PROCEDURE, PROVIDED THAT SUCH INVESTIGATION AND DISCOVERY SHALL BE LIMITED TO
THAT CLAIMANT’S STATUS AS A CLASS MEMBER AND THE VALIDITY AND AMOUNT OF THE
CLAIMANT’S CLAIM.  WITH REGARD TO ANY DISCOVERY PURSUANT TO THIS PARAGRAPH, NO
DISCOVERY SHALL BE ALLOWED TO BE DIRECTED TO ANY OF THE INDIVIDUAL DEFENDANTS. 
NO DISCOVERY SHALL BE ALLOWED ON THE

13


--------------------------------------------------------------------------------



 


MERITS OF THE ACTION OR SETTLEMENT IN CONNECTION WITH PROCESSING OF THE PROOFS
OF CLAIM.


17.           PAYMENT PURSUANT TO THIS STIPULATION SHALL BE DEEMED FINAL AND
CONCLUSIVE AGAINST ALL CLASS MEMBERS.  ALL CLASS MEMBERS WHOSE CLAIMS ARE NOT
APPROVED BY THE COURT SHALL BE BARRED FROM PARTICIPATING IN DISTRIBUTIONS FROM
THE NET SETTLEMENT FUND, BUT OTHERWISE SHALL BE BOUND BY ALL OF THE TERMS OF
THIS STIPULATION AND THE SETTLEMENT, INCLUDING THE TERMS OF THE JUDGMENT TO BE
ENTERED IN THE ACTION AND THE RELEASES PROVIDED FOR HEREIN, AND WILL BE BARRED
FROM BRINGING ANY ACTION AGAINST THE RELEASED PARTIES CONCERNING THE SETTLED
CLAIMS.


18.           ALL PROCEEDINGS WITH RESPECT TO THE ADMINISTRATION, PROCESSING AND
DETERMINATION OF CLAIMS DESCRIBED BY ¶15 OF THIS STIPULATION AND THE
DETERMINATION OF ALL CONTROVERSIES RELATING THERETO, INCLUDING DISPUTED
QUESTIONS OF LAW AND FACT WITH RESPECT TO THE VALIDITY OF CLAIMS, SHALL BE
SUBJECT TO THE JURISDICTION OF THE COURT.


19.           THE NET SETTLEMENT FUND SHALL BE DISTRIBUTED TO AUTHORIZED
CLAIMANTS BY THE CLAIMS ADMINISTRATOR ONLY AFTER THE EFFECTIVE DATE AND AFTER:
(I) ALL CLAIMS HAVE BEEN PROCESSED, AND ALL CLAIMANTS WHOSE CLAIMS HAVE BEEN
REJECTED OR DISALLOWED, IN WHOLE OR IN PART, HAVE BEEN NOTIFIED AND PROVIDED THE
OPPORTUNITY TO BE HEARD CONCERNING SUCH REJECTION OR DISALLOWANCE; (II) ALL
OBJECTIONS WITH RESPECT TO ALL REJECTED OR DISALLOWED CLAIMS HAVE BEEN RESOLVED
BY THE COURT, AND ALL APPEALS THEREFROM HAVE BEEN RESOLVED OR THE TIME THEREFOR
HAS EXPIRED; (III) ALL MATTERS WITH RESPECT TO ATTORNEYS’ FEES, COSTS, AND
DISBURSEMENTS HAVE BEEN RESOLVED BY THE COURT, ALL APPEALS THEREFROM HAVE BEEN
RESOLVED OR THE TIME THEREFOR HAS EXPIRED; AND (IV) ALL FEES AND COSTS OF
ADMINISTRATION HAVE BEEN PAID.


TERMS OF ORDER FOR NOTICE AND HEARING


20.           PROMPTLY AFTER THIS STIPULATION HAS BEEN FULLY EXECUTED, CLASS
PLAINTIFFS’ COUNSEL AND SETTLING DEFENDANTS’ COUNSEL JOINTLY SHALL APPLY TO THE
COURT FOR ENTRY OF AN ORDER FOR NOTICE AND HEARING, SUBSTANTIALLY IN THE FORM
ANNEXED HERETO AS EXHIBIT A.  CLASS PLAINTIFFS’ COUNSEL AND SETTLING DEFENDANTS’
COUNSEL SHALL JOINTLY REQUEST THAT THE POSTMARK DEADLINE FOR SUBMITTING
EXCLUSIONS FROM THIS SETTLEMENT BE SET AT LEAST 14 CALENDAR DAYS PRIOR TO THE
SETTLEMENT FAIRNESS HEARING.  UPON RECEIVING ANY REQUEST(S) FOR EXCLUSION
PURSUANT TO THE NOTICE, THE CLAIMS ADMINISTRATOR SHALL PROMPTLY NOTIFY CLASS
PLAINTIFFS’ COUNSEL AND SETTLING DEFENDANTS’ COUNSEL OF SUCH REQUEST(S) FOR
EXCLUSION.


TERMS OF ORDER AND FINAL JUDGMENT


21.           IF THE SETTLEMENT CONTEMPLATED BY THIS STIPULATION IS APPROVED BY
THE COURT,

14


--------------------------------------------------------------------------------



 


COUNSEL FOR THE PARTIES SHALL REQUEST THAT THE COURT ENTER AN ORDER AND FINAL
JUDGMENT SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT B.


OPT-OUT TERMINATION RIGHT


22.           SIMULTANEOUSLY HEREWITH, CLASS PLAINTIFFS’ COUNSEL AND SETTLING
DEFENDANTS’ COUNSEL ARE EXECUTING A “SUPPLEMENTAL AGREEMENT” SETTING FORTH
CERTAIN CONDITIONS UNDER WHICH THIS STIPULATION MAY BE WITHDRAWN OR TERMINATED
BY THE SETTLING DEFENDANTS IF CLASS MEMBERS WHO PURCHASED OR OTHERWISE ACQUIRED
IN EXCESS OF A CERTAIN NUMBER OF PRICELINE.COM SECURITIES PURCHASED OR ACQUIRED
DURING THE CLASS PERIOD EXCLUDE THEMSELVES FROM THE CLASS SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THE SUPPLEMENTAL AGREEMENT.  THE SUPPLEMENTAL
AGREEMENT SHALL NOT BE FILED PRIOR TO THE SETTLEMENT FAIRNESS HEARING UNLESS A
DISPUTE ARISES AS TO ITS TERMS.  IN THE EVENT OF A WITHDRAWAL FROM THIS
STIPULATION PURSUANT TO THE SUPPLEMENTAL AGREEMENT, THIS STIPULATION SHALL
BECOME NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT AND THE PROVISIONS OF
PARAGRAPH 25 SHALL APPLY.  NOTWITHSTANDING THE FOREGOING, THIS STIPULATION SHALL
NOT BECOME NULL AND VOID AS A RESULT OF THE ELECTION BY THE SETTLING DEFENDANTS
TO EXERCISE THEIR OPTION TO WITHDRAW FROM THE STIPULATION PURSUANT TO THE
SUPPLEMENTAL AGREEMENT UNTIL THE CONDITIONS SET FORTH IN THE SUPPLEMENTAL
AGREEMENT HAVE BEEN SATISFIED.


EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION


23.           THE EFFECTIVE DATE OF SETTLEMENT SHALL BE THE DATE WHEN ALL THE
FOLLOWING SHALL HAVE OCCURRED:


(A)           APPROVAL BY THE COURT OF THE SETTLEMENT, FOLLOWING NOTICE TO THE
CLASS AND A HEARING, AS PRESCRIBED BY RULE 23 OF THE FEDERAL RULES OF CIVIL
PROCEDURE; AND


(B)           ENTRY BY THE COURT OF AN ORDER AND FINAL JUDGMENT, SUBSTANTIALLY
IN THE FORM SET FORTH IN EXHIBIT B ANNEXED HERETO, AND THE EXPIRATION OF ANY
TIME FOR APPEAL OR REVIEW OF SUCH ORDER AND FINAL JUDGMENT, OR, IF ANY APPEAL IS
FILED AND NOT DISMISSED, AFTER SUCH ORDER AND FINAL JUDGMENT IS UPHELD ON APPEAL
IN ALL MATERIAL RESPECTS AND IS NO LONGER SUBJECT TO REVIEW UPON APPEAL OR
REVIEW BY WRIT OF CERTIORARI, OR, IN THE EVENT THAT THE COURT ENTERS AN ORDER
AND FINAL JUDGMENT IN FORM OTHER THAN THAT PROVIDED ABOVE (“ALTERNATIVE
JUDGMENT”) AND NONE OF THE PARTIES HERETO ELECT TO TERMINATE THIS SETTLEMENT,
THE DATE THAT SUCH ALTERNATIVE JUDGMENT BECOMES FINAL AND NO LONGER SUBJECT TO
APPEAL OR REVIEW.


24.           SETTLING DEFENDANTS OR CLASS PLAINTIFFS’ COUNSEL SHALL HAVE THE
RIGHT TO TERMINATE THE SETTLEMENT AND THIS STIPULATION BY PROVIDING WRITTEN
NOTICE OF THEIR ELECTION TO DO SO

15


--------------------------------------------------------------------------------



 


(“TERMINATION NOTICE”) TO ALL OTHER PARTIES HERETO WITHIN THIRTY (30) DAYS OF:
(A) THE COURT’S DECLINING TO ENTER THE ORDER FOR NOTICE AND HEARING OR DECLINING
TO ENTER ANY MATERIAL PART OF THAT ORDER; (B) THE COURT’S REFUSAL TO APPROVE
THIS STIPULATION OR ANY MATERIAL PART OF IT; (C) THE COURT’S DECLINING TO ENTER
THE ORDER AND FINAL JUDGMENT OR DECLINING TO ENTER ANY MATERIAL PART OF THAT
ORDER; (D) THE DATE UPON WHICH THE ORDER AND FINAL JUDGMENT IS MODIFIED OR
REVERSED IN ANY MATERIAL RESPECT BY THE COURT OF APPEALS OR THE SUPREME COURT;
OR (E) THE DATE UPON WHICH AN ALTERNATIVE JUDGMENT IS MODIFIED OR REVERSED IN
ANY MATERIAL RESPECT BY THE COURT OF APPEALS OR THE SUPREME COURT. 
NOTWITHSTANDING THE PRIOR PARAGRAPH, SETTLING DEFENDANTS SHALL ALSO HAVE THE
RIGHT TO TERMINATE THE SETTLEMENT AND THIS STIPULATION PURSUANT TO THE TERMS SET
FORTH IN THE SUPPLEMENTAL AGREEMENT.


25.           EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE EVENT THE SETTLEMENT
IS TERMINATED, VACATED, OR FAILS TO BECOME EFFECTIVE FOR ANY REASON, THEN THE
PARTIES TO THIS STIPULATION SHALL BE DEEMED TO HAVE REVERTED TO THEIR RESPECTIVE
STATUS IN THE ACTION AS OF 5:00 P.M. (EASTERN TIME), MARCH 29, 2007, AND, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED, THE PARTIES SHALL PROCEED IN ALL RESPECTS AS IF
THIS STIPULATION AND ANY RELATED ORDERS HAD NOT BEEN ENTERED, AND THE ENTIRETY
OF THE GROSS SETTLEMENT AMOUNT (INCLUDING, BUT NOT LIMITED TO, ANY ATTORNEYS
FEES AND COSTS AWARDED TO PLAINTIFFS’ COUNSEL OR ANY OF THEM), TOGETHER WITH ANY
INTEREST EARNED THEREON, LESS ANY TAXES DUE WITH RESPECT TO SUCH INCOME, AND
LESS COSTS OF ADMINISTRATION AND NOTICE ACTUALLY INCURRED AND PAID OR PAYABLE
FROM THE SETTLEMENT AMOUNT (NOT TO EXCEED $300,000 WITHOUT THE PRIOR APPROVAL OF
SETTLING DEFENDANTS OR THE COURT) SHALL BE RETURNED PRO RATA TO THE PERSONS
PAYING THE SAME.


NO ADMISSION OF WRONGDOING


26.           THIS STIPULATION, WHETHER OR NOT CONSUMMATED, AND ANY PROCEEDINGS
TAKEN PURSUANT TO IT:


(A)           SHALL NOT BE OFFERED OR RECEIVED AGAINST THE SETTLING DEFENDANTS
AS EVIDENCE OF OR CONSTRUED AS OR DEEMED TO BE EVIDENCE OF ANY PRESUMPTION,
CONCESSION, OR ADMISSION BY ANY OF THE SETTLING DEFENDANTS WITH RESPECT TO THE
TRUTH OF ANY FACT ALLEGED BY ANY OF THE PLAINTIFFS OR CLASS MEMBERS OR THE
VALIDITY OF ANY CLAIM THAT HAS BEEN OR COULD HAVE BEEN ASSERTED IN THE ACTION OR
IN ANY LITIGATION, OR THE DEFICIENCY OF ANY DEFENSE THAT HAS BEEN OR COULD HAVE
BEEN ASSERTED IN THE ACTION OR IN ANY LITIGATION, OR OF ANY LIABILITY,
NEGLIGENCE, FAULT, OR WRONGDOING OF THE SETTLING DEFENDANTS;


(B)           SHALL NOT BE OFFERED OR RECEIVED AGAINST THE SETTLING DEFENDANTS
AS

16


--------------------------------------------------------------------------------


 


EVIDENCE OF A PRESUMPTION, CONCESSION OR ADMISSION OF ANY FAULT,
MISREPRESENTATION OR OMISSION WITH RESPECT TO ANY STATEMENT OR WRITTEN DOCUMENT
APPROVED OR MADE BY ANY SETTLING DEFENDANT;


(C)           SHALL NOT BE OFFERED OR RECEIVED AGAINST THE SETTLING DEFENDANTS
AS EVIDENCE OF A PRESUMPTION, CONCESSION OR ADMISSION WITH RESPECT TO ANY
LIABILITY, NEGLIGENCE, FAULT OR WRONGDOING, OR IN ANY WAY REFERRED TO FOR ANY
OTHER REASON AS AGAINST ANY OF THE SETTLING DEFENDANTS, IN ANY OTHER CIVIL,
CRIMINAL OR ADMINISTRATIVE ACTION OR PROCEEDING, OTHER THAN SUCH PROCEEDINGS AS
MAY BE NECESSARY TO EFFECTUATE THE PROVISIONS OF THIS STIPULATION; PROVIDED,
HOWEVER, THAT IF THIS STIPULATION IS APPROVED BY THE COURT, SETTLING DEFENDANTS
MAY REFER TO IT TO EFFECTUATE THE LIABILITY PROTECTION GRANTED THEM HEREUNDER;


(D)           SHALL NOT BE CONSTRUED AGAINST THE SETTLING DEFENDANTS AS AN
ADMISSION OR CONCESSION THAT THE CONSIDERATION TO BE GIVEN HEREUNDER REPRESENTS
THE AMOUNT WHICH COULD BE OR WOULD HAVE BEEN RECOVERED AFTER TRIAL; AND


(E)           SHALL NOT BE CONSTRUED AS OR RECEIVED IN EVIDENCE AS AN ADMISSION,
CONCESSION OR PRESUMPTION AGAINST PLAINTIFFS OR ANY OF THE CLASS MEMBERS THAT
ANY OF THEIR CLAIMS ARE WITHOUT MERIT, OR THAT ANY DEFENSES ASSERTED BY THE
SETTLING DEFENDANTS HAVE ANY MERIT, OR THAT DAMAGES RECOVERABLE UNDER THE
COMPLAINT WOULD NOT HAVE EXCEEDED THE GROSS SETTLEMENT FUND.

MISCELLANEOUS PROVISIONS

27.           All of the exhibits attached hereto are hereby incorporated by
reference as though fully set forth herein.

28.           Each Settling Defendant warrants as to himself or itself that, as
to the payments made by or on behalf of him or it, at the time of such payment
that the Settling Defendant made or caused to be made pursuant to ¶4 above, he
or it was not insolvent nor will the payment required to be made by or on behalf
of him or it render such Settling Defendant insolvent within the meaning of
and/or for the purposes of the United States Bankruptcy Code, including §§ 101
and 547 thereof.  This warranty is made by each such Settling Defendant and not
by such Settling Defendant’s Counsel.

29.           The parties to this Stipulation intend the Settlement to be a
final and complete resolution of all disputes asserted or which could be
asserted by the Class Members against the Released Parties with respect to the
Settled Claims.  Accordingly, Plaintiffs and Settling Defendants agree not to
assert in any forum that the litigation was brought by Plaintiffs or defended by
Settling Defendants in bad faith or without a reasonable basis.  The parties
hereto

17


--------------------------------------------------------------------------------


 

shall assert no claims of any violation of Rule 11 of the Federal Rules of Civil
Procedure relating to the prosecution, defense, or settlement of the Action. 
The parties agree that the amount paid and the other terms of the Settlement
were negotiated at arm’s length in good faith by the parties, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel.


30.           THIS STIPULATION MAY NOT BE MODIFIED OR AMENDED, NOR MAY ANY OF
ITS PROVISIONS BE WAIVED EXCEPT BY A WRITING SIGNED BY ALL PARTIES HERETO.


31.           THE HEADINGS HEREIN ARE USED FOR THE PURPOSE OF CONVENIENCE ONLY
AND ARE NOT MEANT TO HAVE LEGAL EFFECT.


32.           THE ADMINISTRATION AND CONSUMMATION OF THE SETTLEMENT AS EMBODIED
IN THIS STIPULATION SHALL BE UNDER THE AUTHORITY OF THE COURT AND THE COURT
SHALL RETAIN JURISDICTION FOR THE PURPOSE OF ENTERING ORDERS PROVIDING FOR
AWARDS OF ATTORNEYS’ FEES AND EXPENSES TO PLAINTIFFS’ COUNSEL AND ENFORCING THE
TERMS OF THIS STIPULATION.


33.           THE WAIVER BY ONE PARTY OF ANY BREACH OF THIS STIPULATION BY ANY
OTHER PARTY SHALL NOT BE DEEMED A WAIVER OF ANY OTHER PRIOR OR SUBSEQUENT BREACH
OF THIS STIPULATION.


34.           THIS STIPULATION AND ITS EXHIBITS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO CONCERNING THE SETTLEMENT OF THE ACTION, AND NO
REPRESENTATIONS, WARRANTIES, OR INDUCEMENTS HAVE BEEN MADE BY ANY PARTY HERETO
CONCERNING THIS STIPULATION AND ITS EXHIBITS OTHER THAN THOSE CONTAINED AND
MEMORIALIZED IN SUCH DOCUMENTS.


35.           THIS STIPULATION MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS.  ALL
EXECUTED COUNTERPARTS AND EACH OF THEM SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT PROVIDED THAT COUNSEL FOR THE PARTIES TO THIS STIPULATION SHALL
EXCHANGE AMONG THEMSELVES ORIGINAL SIGNED COUNTERPARTS.


36.           THIS STIPULATION SHALL BE BINDING UPON, AND INURE TO THE BENEFIT
OF, THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


37.           THE CONSTRUCTION, INTERPRETATION, OPERATION, EFFECT AND VALIDITY
OF THIS STIPULATION, AND ALL DOCUMENTS NECESSARY TO EFFECTUATE IT, SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CONNECTICUT, WITHOUT REGARD TO
CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT FEDERAL LAW REQUIRES THAT FEDERAL
LAW GOVERNS.

18


--------------------------------------------------------------------------------


 


38.           THIS STIPULATION SHALL NOT BE CONSTRUED MORE STRICTLY AGAINST ONE
PARTY THAN ANOTHER MERELY BY VIRTUE OF THE FACT THAT IT, OR ANY PART OF IT, MAY
HAVE BEEN PREPARED BY COUNSEL FOR ONE OF THE PARTIES, IT BEING RECOGNIZED THAT
IT IS THE RESULT OF ARM’S-LENGTH NEGOTIATIONS BETWEEN THE PARTIES AND ALL
PARTIES HAVE CONTRIBUTED SUBSTANTIALLY AND MATERIALLY TO THE PREPARATION OF THIS
STIPULATION.


39.           ALL COUNSEL AND ANY OTHER PERSON EXECUTING THIS STIPULATION AND
ANY OF THE EXHIBITS HERETO, OR ANY RELATED SETTLEMENT DOCUMENTS, WARRANT AND
REPRESENT THAT THEY HAVE THE FULL AUTHORITY TO DO SO AND THAT THEY HAVE THE
AUTHORITY TO TAKE APPROPRIATE ACTION REQUIRED OR PERMITTED TO BE TAKEN PURSUANT
TO THE STIPULATION TO EFFECTUATE ITS TERMS.


40.           CLASS PLAINTIFFS’ COUNSEL AND SETTLING DEFENDANTS’ COUNSEL AGREE
TO COOPERATE FULLY WITH ONE ANOTHER IN SEEKING COURT APPROVAL OF THE ORDER FOR
NOTICE AND HEARING, THE STIPULATION AND THE SETTLEMENT, AND TO PROMPTLY AGREE
UPON AND EXECUTE ALL SUCH OTHER DOCUMENTATION AS MAY BE REASONABLY REQUIRED TO
OBTAIN FINAL APPROVAL BY THE DISTRICT COURT OF THE SETTLEMENT.

Dated:

By:

 

 

 

David R. Scott (ct16080)

 

SCOTT + SCOTT LLC

 

108 Norwich Ave,

 

Colchester CT 06415

 

 

Dated:

By:

 

 

 

Jacob B. Perkinson

 

JOHNSON & PERKINSON

 

1690 Williston Road

 

South Burlington, VT 05403

 

 

 

Attorneys for Class Plaintiffs

 

19


--------------------------------------------------------------------------------


 

Dated:

By

 

 

 

Daniel Slifkin (ct21203)

 

CRAVATH, SWAINE & MOORE LLP

 

Worldwide Plaza

 

825 Eighth Avenue

 

New York, NY 10019

 

Telephone: (212) 474-1000

 

Fax: (212) 474-3700

 

-and-

 

Joseph L. Clasen (ct04090)

 

ROBINSON & COLE, LLP

 

Financial Centre

 

695 East Main Street

 

P.O. Box 10305

 

Stamford, CT 06904-2305

 

Telephone: (203) 462-7500

 

Fax: (203) 462-7599

 

 

 

Attorneys for Defendants Priceline.com Inc., N.J. Nicholas, Daniel Schulman and
Richard S. Braddock

 

20


--------------------------------------------------------------------------------


 

Dated:

By

 

 

 

Jeanne E. Irving (phv01118)

 

HENNIGAN, BENNETT & DORMAN LLP

 

865 South Figueroa Street, Suite 2900

 

Los Angeles, California 90017

 

Telephone: (213) 694-1200

 

Fax: (213) 694-1234

 

-and-

 

Thomas D. Goldberg (ct04386)

 

DAY PITNEY LLP

 

One Canterbury Green

 

Stamford, CT 06901

 

Phone:

(203) 977-7300

 

Fax:

(203) 977-7301

 

 

 

Attorneys for Defendant Jay S. Walker

 

21


--------------------------------------------------------------------------------